Exhibit 10.1
 
 
 
 
SUBSCRIPTION AGREEMENT




Uni-Pixel, Inc.
4699 Old Ironsides Drive, Suite 300,
Santa Clara, CA 95054


Ladies and Gentlemen:
 
The undersigned (the “Investor”) hereby confirms its agreement with Uni-Pixel,
Inc., a Delaware corporation (the “Company”) as follows:
 
1. This Subscription Agreement (this “Agreement”), including the Terms and
Conditions for Purchase of Securities attached hereto as Annex I (the “Terms and
Conditions for Purchase”), is made as of the date set forth below between the
Company and the Investor.
 
2. The Company has authorized the sale and issuance to certain investors of up
to an aggregate of (i) [l] authorized and unissued shares (the “Shares”) of its
common stock, par value $0.001 per share (the “Common Stock”) and (ii) warrants
(each, a “Warrant” and, collectively, the “Warrants”), in substantially the form
attached hereto as Exhibit B, to purchase up to an aggregate of [l] shares of
Common Stock (the “Warrant Shares”).   The Shares and the Warrants are being
sold together as units (the “Units”), each Unit consisting of one Share and one
Warrant, each to purchase one share of Common Stock.  Units will not be
separately issued or certificated and the Investor will receive Shares and
Warrants comprising the Units which will be immediately separable and
transferable upon issuance.  Each Investor will receive Units at an initial
public offering price of $[l] per Unit (the “Purchase Price”).  The Units, the
Shares, the Warrants and the Warrant Shares are collectively referred to herein
as the “Securities”.
 
3. The offering and sale of the Securities (the “Offering”) are being made
pursuant to (1) an effective Registration Statement on Form S-3, File No.
333-203691 (the “Registration Statement”) filed by the Company with the
Securities and Exchange Commission (the “Commission”) (including the prospectus
contained therein (the “Base Prospectus”), (2) if applicable, certain “free
writing prospectuses” (as that term is defined in Rule 405 under the Securities
Act of 1933, as amended (the “Securities Act”)), that have been or will be filed
with the Commission and delivered to the Investor on or prior to the date hereof
(the “Issuer Free Writing Prospectus”), containing certain supplemental
information regarding the Securities, the terms of the Offering and the Company
and (3) a Prospectus Supplement (the “Prospectus Supplement” and together with
the Base Prospectus, the “Prospectus”) containing certain supplemental
information regarding the Securities and terms of the Offering that has been or
will be filed with the Commission and delivered to the Investor (or made
available to the Investor by the filing by the Company of an electronic version
thereof with the Commission).
 
4. The Company and the Investor agree that at the Closing (as defined in Section
3.1 of the Terms and Conditions for Purchase), the Investor will purchase from
the Company and the Company will issue and sell to the Investor the Units set
forth below for the aggregate Purchase Price set forth below.  The Units shall
be purchased pursuant to the Terms and Conditions for Purchase which are
incorporated herein by this reference as if fully set forth herein.  The
Investor acknowledges that the Offering is not being underwritten by the
placement agent (the “Placement Agent”) named in the Prospectus Supplement and
that there is no minimum offering amount.
 
 
 

--------------------------------------------------------------------------------

 
 
5. The manner of settlement of the Shares included in the Units purchased by the
Investor shall be determined by such Investor as follows (check one):
 
[          ] A.  
[____]           A.           Delivery by crediting the account of the
Investor's prime broker (as specified by such Investor as indicated on the
Investor Questionnaire attached hereto as Exhibit A) with the Depository Trust
Company (“DTC”) through its Deposit/Withdrawal At Custodian (“DWAC”) system,
whereby Investor's prime broker shall initiate a DWAC transaction on the Closing
Date using its DTC participant identification number, and released by Securities
Transfer Corporation, the Company’s transfer agent (the “Transfer Agent”), at
the Company's direction. NO LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION
OF THIS AGREEMENT BY THE INVESTOR AND THE COMPANY, THE INVESTOR SHALL:

 
(I)  
DIRECT THE BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED WITH
THE SHARES ARE MAINTAINED TO SET UP A DWAC INSTRUCTING THE TRANSFER AGENT TO
CREDIT SUCH ACCOUNT OR ACCOUNTS WITH THE SHARES, AND

 
(II)  
REMIT BY WIRE TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE AGGREGATE PURCHASE PRICE
FOR THE UNITS BEING PURCHASED BY THE INVESTOR TO THE FOLLOWING ACCOUNT:

 
[To be separately provided to the Investor]
—OR—
 
[          ] B.  
[____]           B.           Delivery versus payment (“DVP”) through DTC (i.e.,
on the Closing Date, the Company shall issue Shares registered in the Investor’s
name and address as set forth below and released by the Transfer Agent directly
to the account(s) at Roth Capital Partners, LLC (“Roth”) identified by the
Investor; upon receipt of such Shares, Roth shall promptly electronically
deliver such Shares to the Investor, and simultaneously therewith payment shall
be made by Roth by wire transfer to the Company). NO LATER THAN ONE (1) BUSINESS
DAY AFTER THE EXECUTION OF THIS AGREEMENT BY THE INVESTOR AND THE COMPANY, THE
INVESTOR SHALL:

 
(I)  
NOTIFY ROTH OF THE ACCOUNT OR ACCOUNTS AT ROTH TO BE CREDITED WITH THE SHARES
BEING PURCHASED BY SUCH INVESTOR, AND

 
(II)  
CONFIRM THAT THE ACCOUNT OR ACCOUNTS AT ROTH TO BE CREDITED WITH THE SHARES
BEING PURCHASED BY THE INVESTOR HAVE A MINIMUM BALANCE EQUAL TO THE AGGREGATE
PURCHASE PRICE FOR THE UNITS BEING PURCHASED BY THE INVESTOR.

 
 
 

--------------------------------------------------------------------------------

 
 
IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF DWAC OR DVP IN A TIMELY MANNER.  IF THE INVESTOR DOES NOT
DELIVER THE AGGREGATE PURCHASE PRICE FOR THE UNITS OR DOES NOT MAKE PROPER
ARRANGEMENTS FOR SETTLEMENT IN A TIMELY MANNER, THE SHARES AND THE WARRANTS
COMPRISING THE UNITS MAY NOT BE DELIVERED AT CLOSING TO THE INVESTOR OR THE
INVESTOR MAY BE EXCLUDED FROM THE CLOSING ALTOGETHER.
 
6. The executed Warrants included in the Units purchased by the Investor shall
be delivered to the Investor by mail, registered in such names and sent to such
address as specified by the Investor below.
 
7. The Investor represents that, except as set forth below, (a) it has had no
position, office or other material relationship within the past three years with
the Company or persons known to it to be affiliates of the Company, (b) it is
not a member of the Financial Industry Regulatory Authority, Inc. (“FINRA”) or
an Associated Person (as such term is defined under the FINRA’s NASD Membership
and Registration Rules Section 1011) as of the Closing, and (c) neither the
Investor nor any group of Investors (as identified in a public filing made with
the Commission) of which the Investor is a part in connection with the Offering,
acquired, or obtained the right to acquire, 20% or more of the Common Stock (or
securities convertible into or exercisable for Common Stock) or the voting power
of the Company on a post-transaction basis. Exceptions:
 
____________________________________________________________________
 
(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)
 
8.                      The Investor represents that it has received (or
otherwise had made available to it by the filing by the Company of an electronic
version thereof with the Commission) the Base Prospectus, dated July 10, 2015,
which is a part of the Company’s Registration Statement, the documents
incorporated by reference therein and any free writing prospectus (collectively,
the “Disclosure Package”), prior to or in connection with the receipt of this
Agreement.  The Investor acknowledges that, prior to the delivery of this
Agreement to the Company, the Investor will receive certain additional
information regarding the Offering, including pricing information (the “Offering
Information”).  Such information may be provided to the Investor by any means
permitted under the Securities Act, including the Prospectus Supplement, a free
writing prospectus and oral communications.
 
 
 

--------------------------------------------------------------------------------

 
 
9. No offer by the Investor to buy Shares and Warrants will be accepted and no
part of the Purchase Price will be delivered to the Company until the Investor
has received the Offering Information and the Company has accepted such offer by
countersigning a copy of this Agreement, and any such offer may be withdrawn or
revoked, without obligation or commitment of any kind, at any time prior to the
Company (or Roth on behalf of the Company) sending (orally, in writing or by
electronic mail) notice of its acceptance of such offer.  An indication
of interest will involve no obligation or commitment of any kind until the
Investor has been delivered the Offering Information and this Agreement is
accepted and countersigned by or on behalf of the Company.
 
10. The Company acknowledges that the only material, non-public information
relating to the Company or its subsidiaries that the Company, its employees or
agents has provided to the Investor in connection with the Offering prior to the
date hereof is the existence of the Offering.
 
 
 

--------------------------------------------------------------------------------

 
 
Number of Units:                                                                
 
Purchase Price per Unit:  $                             
 
Aggregate Purchase
Price:  $                                                                                
 
Number of Warrant Shares subject to Warrants (Equal to Number of Shares):
                             
 
Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.
 
 
Dated as of:  _________________________

 


 
                                                                           
INVESTOR
 
By:                                                                       
 
Print Name:                                                               
 
Title:                                                                                           
 
Address:                                                               
 


 
Agreed and Accepted
 
this ____ day of __________, 2015:
 
UNI-PIXEL, INC.
 
By:
                                                                        

 
 
Title:

 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX I
 


 
TERMS AND CONDITIONS FOR PURCHASE OF SECURITIES
 
1. Authorization and Sale of the Securities.  Subject to the terms and
conditions of this Agreement, the Company has authorized the sale of the
Securities.
 
2. Agreement to Sell and Purchase the Securities; Placement Agent.
 
2.1 At the Closing (as defined in Section 3.1), the Company will sell to the
Investor, and the Investor will purchase from the Company, upon the terms and
conditions set forth herein, the number of Units set forth on the last page of
the Agreement to which these Terms and Conditions for Purchase of Securities are
attached as Annex I (the “Signature Page”) for the aggregate purchase price
therefor set forth on the Signature Page.
 
2.2 The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of Units to them.  The Investor and the Other
Investors are hereinafter sometimes collectively referred to as the
“Investors,” and this Agreement and the Subscription Agreements executed by the
Other Investors are hereinafter sometimes collectively referred to as the
“Agreements.”
 
2.3 Investor acknowledges that the Company has agreed to pay Roth Capital
Partners, LLC (the “Placement Agent”) a fee (the “Placement Fee”) and to
reimburse the Placement Agent for certain expenses in respect of the sale of the
Units to the Investor.
 
2.4 The Company has entered into a Placement Agency Agreement, dated the date
hereof, (the “Placement Agreement”), with the Placement Agents that contains
certain representations, warranties, covenants and agreements of the Company
that may be relied upon by the Investor, which shall be a third
party beneficiary thereof.  The Company confirms that neither it nor any other
person or entity acting on its behalf has provided the Investor or their agents
or counsel with any information that constitutes or could reasonably be expected
to constitute material, nonpublic information.  The Company understands and
confirms that the Investor will rely on the foregoing representations in
effecting transactions in securities of the Company.
 
3. Closings and Delivery of the Securities and Funds.
 
3.1 Closing.  The completion of the purchase and sale of the Units (the
“Closing”) shall occur at a place and time (the “Closing Date”) to be specified
by the Company and the Placement Agent, and of which the Investors will be
notified in advance by the Placement Agent, in accordance with Rule 15c6-l
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”).  At the Closing, (a) the Company shall cause Securities Transfer
Corporation, the Company’s “Transfer Agent”, to deliver to the Investor the
number of Shares included in the Units purchased by the Investor as set forth on
the Signature Page registered in the name of the Investor or, if so indicated on
the Investor Questionnaire attached hereto as Exhibit A, in the name of a
nominee designated by the Investor, (b) the Company shall cause to be delivered
to the Investor a Warrant for the number of Warrant Shares included in the Units
purchased by the Investor as set forth on the Signature Page and (c) the
aggregate purchase price for the Units being purchased by the Investor will be
delivered by or on behalf of the Investor to the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
3.2 Conditions to the Obligations of the Parties.
 
(a)              Conditions to the Company’s Obligations. The Company’s
obligation to issue and sell the Units to the Investor shall be subject to:  (i)
the receipt by the Company of the purchase price for the Units being purchased
hereunder as set forth on the Signature Page and (ii) the accuracy of the
representations and warranties made by the Investor and the fulfillment of those
undertakings of the Investor to be fulfilled prior to the Closing Date.
 
(b)              Conditions to the Investor’s Obligations. The Investor’s
obligation to purchase the Units will be subject to the accuracy of the
representations and warranties made by the Company and the fulfillment of those
undertakings of the Company to be fulfilled prior to the Closing Date, including
without limitation, those contained in the Placement Agreement, and to the
condition that the Placement Agent shall not have:  (a) terminated the Placement
Agreement pursuant to the terms thereof or (b) determined that the conditions to
the closing in the Placement Agreement have not been satisfied.  The Investor’s
obligations are expressly not conditioned on the purchase by any or all of the
Other Investors of the Units that they have agreed to purchase from the
Company.  The Investor understands and agrees that, in the event that the
Placement Agent in its sole discretion determines that the conditions to closing
in the Placement Agreement have not been satisfied or if the Placement Agreement
may be terminated for any other reason permitted by such Placement Agreement,
then the Placement Agent may, but shall not be obligated to, terminate such
Agreement, which shall have the effect of terminating this Subscription
Agreement pursuant to Section 14 below.
 
3.3 Delivery of Funds.
 
(a) DWAC Delivery.  If the Investor elects to settle the Shares included in the
Units purchased by such Investor through DTC’s Deposit/Withdrawal at Custodian
(“DWAC”) delivery system, no later than one (1) business day after the execution
of this Agreement by the Investor and the Company, the Investor shall remit by
wire transfer the amount of funds equal to the aggregate purchase price for the
Units being purchased by the Investor to the following account designated by the
Company:
 
[To be separately provided to the Investor]
 
(b) Delivery Versus Payment through The Depository Trust Company.  If the
Investor elects to settle the Shares included in the Units purchased by such
Investor by delivery versus payment through DTC, no later than one (1) business
day after the execution of this Agreement by the Investor and the Company, the
Investor shall confirm that the account or accounts at the Placement Agent to be
credited with the Shares being purchased by the Investor have a minimum balance
equal to the aggregate purchase price for the Units being purchased by the
Investor.
 
 
 

--------------------------------------------------------------------------------

 
 
3.4 Delivery of Shares.
 
(a) DWAC Delivery.  If the Investor elects to settle the Shares included in the
Units purchased by such Investor through DTC’s DWAC delivery system, no later
than one (1) business day after the execution of this Agreement by the Investor
and the Company, the Investor shall direct the broker-dealer at which the
account or accounts to be credited with the Shares being purchased by such
Investor are maintained, which broker/dealer shall be a DTC participant, to set
up a DWAC instructing the Transfer Agent to credit such account or accounts with
the Shares.  Such DWAC instruction shall indicate the settlement date for the
deposit of the Shares, which date shall be provided to the Investor by the
Placement Agent.  Upon the closing of the Offering, the Company shall direct the
Transfer Agent to credit the Investor’s account or accounts with the Shares
pursuant to the information contained in the DWAC.
 
(b) Delivery Versus Payment through The Depository Trust Company.  If the
Investor elects to settle the Shares included in the Units purchased by such
Investor by delivery versus payment through DTC, no later than one (1) business
day after the execution of this Agreement by the Investor and the Company, the
Investor shall notify the Placement Agent of the account or accounts at the
Placement Agent to be credited with the Shares being purchased by such
Investor.  On the Closing Date, the Company shall deliver the Shares to the
Investor through DTC directly to the account(s) at the Placement Agent
identified by Investor.  Upon receipt of such Shares, the Placement Agent shall
promptly electronically deliver such Shares to the Investor, and simultaneously
therewith payment shall be made by the Placement Agent by wire transfer to the
Company.
 
4. Representations, Warranties and Covenants of the Investor.
 
The Investor acknowledges, represents and warrants to, and agrees with, the
Company and the Placement Agent that:
 
4.1 The Investor is either an individual or an entity duly incorporated or
formed, validly existing and in good standing under the laws of the jurisdiction
of its incorporation or formation with full right, corporate, partnership,
limited liability company or similar power and authority to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder and thereunder. The execution and delivery
of this Agreement and performance by the Investor of the transactions
contemplated by this Agreement have been duly authorized by all necessary
corporate, partnership, limited liability company or similar action, as
applicable, on the part of the Investor.  Each Transaction Document to which it
is a party has been duly executed by the Investor, and when delivered by the
Investor in accordance with the terms hereof, will constitute the valid and
legally binding obligation of the Investor, enforceable against it in accordance
with its terms, except: (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally, (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
 
4.2  The Investor is acquiring the Securities as principal for its own account
and has no direct or indirect arrangement or understandings with any other
persons to distribute or regarding the distribution of such Securities (this
representation and warranty not limiting the Investor’s right to sell the
Securities pursuant to the Registration Statement or otherwise in compliance
with applicable federal and state securities laws).  The Investor is acquiring
the Securities hereunder in the ordinary course of its business.
 
 
 

--------------------------------------------------------------------------------

 
 
4.3 At the time the Investor was offered the Securities, it was, and as of the
date hereof it is, and on each date on which it exercises any Warrants, it will
be either: an “accredited investor” as defined in the Securities Act or (ii) a
“qualified institutional buyer” as defined in Rule 144A(a) under the Securities
Act.
 
4.4 The Investor, either alone or together with its representatives, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in the Securities, and has so evaluated the merits and risks of such
investment.  The Investor is able to bear the economic risk of an investment in
the Securities and, at the present time, is able to afford a complete loss of
such investment.
 
4.5 Since the time at which the Placement Agent first contacted such Investor
about the Offering, the Investor has not engaged in any purchases or sales of
the securities of the Company (including, without limitation, any Short Sales
(as defined herein) involving the Company’s securities).  The Investor covenants
that it will not engage in any purchases or sales of the securities of the
Company (including Short Sales) prior to the time that the transactions
contemplated by this Agreement are publicly disclosed.  The Investor agrees that
it will not use any of the Securities acquired pursuant to this Agreement to
cover any short position in the Common Stock if doing so would be in violation
of applicable securities laws.  For purposes hereof, “Short Sales” include,
without limitation, all “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Exchange Act, whether or not against the box, and all
types of direct and indirect stock pledges, forward sales contracts, options,
puts, calls, short sales, swaps, “put equivalent positions” (as defined in Rule
16a-1(h) under the Exchange Act) and similar arrangements (including on a total
return basis), and sales and other transactions through non-U.S. broker
dealers or foreign regulated brokers.
 
5. Survival of Representations, Warranties and Agreements; Third Party
Beneficiary.  Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agent, all covenants, agreements, representations
and warranties made by the Company and the Investor herein will survive the
execution of this Agreement, the delivery to the Investor of the Shares and
Warrants comprising the Units being purchased and the payment therefor.  The
Placement Agent shall be a third party beneficiary with respect to the
representations, warranties and agreements of the Investor in Section 4 hereof.
 
6. Notices.  All notices, requests, consents and other communications hereunder
will be in writing, will be mailed (a) if within the domestic United States by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by electronic mail or (b) if delivered from
outside the United States, by International Federal Express or electronic mail,
and will be deemed given (i) if delivered by first-class registered or certified
mail domestic, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed, (iii)
if delivered by International Federal Express, two business days after so mailed
and (iv) if delivered by email, upon electronic confirmation of receipt and will
be delivered and addressed as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
if to the Company, to:


Uni-Pixel, Inc.
4699 Old Ironsides Drive, Suite 300,
Santa Clara, CA 95054
Attention:  Chief Financial Officer
email:  crussell@unipixel.com and emalick@unipexel.com


with a copy (which shall not constitute notice) to:


Crowell & Moring LLP
275 Battery Street, 23rd Floor
San Francisco, CA 94111
Attention: Jeffrey C. Selman
Email: jselman@crowell.com


(a) if to the Investor, at its address on the Signature Page hereto, or at such
other address or addresses as may have been furnished to the Company in writing.
 
7. Changes.  This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Investor.
 
8. Headings.  The headings of the various sections of this Agreement have been
inserted for convenience of reference only and will not be deemed to be part of
this Agreement.
 
9. Severability.  In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.
 
10. Governing Law.  This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.
 
11. Counterparts.  This Agreement may be executed in two or more counterparts,
each of which will constitute an original, but all of which, when taken
together, will constitute but one instrument, and will become effective when one
or more counterparts have been signed by each party hereto and delivered to the
other parties.  The Company and the Investor acknowledge and agree that the
Company shall deliver its counterpart to the Investor along with the Prospectus
Supplement (or the filing by the Company of an electronic version thereof
with the Commission).
 
 
 

--------------------------------------------------------------------------------

 
 
12. Confirmation of Sale.  The Investor acknowledges and agrees that such
Investor’s receipt of the Company’s  signed counterpart to this Agreement,
together with the Prospectus Supplement (or the filing by the Company of an
electronic version thereof with the Commission), shall constitute written
confirmation of the Company’s sale of the Units to such Investor.
 
13. Termination.  In the event that the Placement Agreement is terminated by the
Placement Agent pursuant to the terms thereof, this Agreement shall terminate
without any further action on the part of the parties hereto.
 
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT A
 


 
UNI-PIXEL, INC.
 


 
INVESTOR QUESTIONNAIRE
 
Pursuant to Section 3 of Annex I to the Agreement, please provide us with the
following information:
 
1.The exact name that your Shares and Warrants are to be registered in.  You may
use a nominee name if appropriate:
___________________________
2.The relationship between the Investor and the registered holder listed in
response to item 1 above:
___________________________
3.The mailing address of the registered holder listed in response to item 1
above:
___________________________
4.The Social Security Number or Tax Identification Number of the registered
holder listed in the response to item 1 above:
___________________________
5.Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Shares are maintained):
___________________________
6.DTC Participant Number:
___________________________
7.Name of Account at DTC Participant being credited with the Shares:
___________________________
8.Account Number at DTC Participant being credited with the Shares:
___________________________

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 


 
FORM OF WARRANT
 




 
 

--------------------------------------------------------------------------------

 

